Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 03/09/2021. In virtue of this communication, claims 12-14, 36, and 40-52 are currently pending in this Office Action. Claims 40-52 are newly added in preliminary amendment.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim in application data sheet filed on 04/20/2021 for the benefit of a 371 of International Application PCT/FI2019/050661 which claims benefit of provisional application 62/735,957 under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) and under 35 U.S.C. 120, 121, 365(c), or 386(c).

Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
5.	The abstract of the disclosure is objected to because it requires to be on a separate sheet at national stage.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 12, 36, 40, 41, 44, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. Pub. No.: US 2018/0317137 A1 in view of Jung et al. Pub. No.: US 2012/0014357 A1. 

Claim 1
Loehr discloses a method (fig. 1 & 5-7 depicts for performing handover to target gNB), comprising: 

    PNG
    media_image1.png
    718
    500
    media_image1.png
    Greyscale

sending, by a terminal device (UE 205 in fig. 5), at least one measurement report to a source base station (source gNB 210 in fig. 5 receives measurement reports from UE in 502); 
receiving, by the terminal device and in response to the at least one measurement report (502 in fig. 5), a handover command from the source base station (handover command in 514 in fig. 5); 
performing, by the terminal device, synchronization and random access with at least one cell from the set of cells (526 in fig. 5); and 
sending, by the terminal device, a handover complete message to the at least one cell (in step 528 in fig. 5, UE sends HO Confirm to target gNB; see par. 0093).
	Although Loehr does disclose: “wherein the handover command includes a prepared cell list of a set of cells where the terminal device is capable of handover and the prepared cell list provides a capability for the terminal device to make a number of handovers in response to the terminal device being within a coverage area of the set of cells”, the call limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “wherein the handover command includes a prepared cell list of a set of cells where the terminal device is capable of handover”, recall that Loehr discloses handover command that identifies a target gNB (514 in fig. 5 and par. 0086). It’s to note that claim does not exclude a prepared cell list could be only one cell. Thus, the handover command from Loehr partially reads on the claim limitation. Further evidence for sending cell list could be seen in Jung. In particular, Jung teaches the handover command message from the source BS to the UE including a final cell list (S1710 in fig. 17 and par. 0181).
	Secondly, to consider the obviousness of the claim limitation “the prepared cell list provides a capability for the terminal device to make a number of handovers in response to the terminal device being within a coverage area of the set of cells”, it’s to note that claim does not specifically define what a capability for the terminal device is [for instance, RAT or distance or load or capacity or interference] and what are involved in a number of handovers. Moreover, Jung explains during handover, UE concurrently maintains connection to source gNB (par. 0087-0089). In particular, Jung teaches the UE for performing handover to the primary servicing cell and the secondary servicing cell from the final cell list received (S1715 in fig. 17 and par. 0182-0183).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr by providing a cell list in handover message as taught in Jung. Such a modification would have provided a cell list for a handover procedure in multiple component carrier system to select component carriers or a cell so that the equality of service would be accurately determined for a user equipment before handover as suggested in par. 0009-0010 of Jung.

Claim 36
Loehr discloses an apparatus (base unit 110, AMF 135, UPF 140, SMF 145 in fig. 1 and see fig. 4-5), comprising:
	at least one processor (base unit 110 having controller 405 in fig. 4 in view of fig. 1-2 & 5); and 
at least one memory including computer program code (memory 410 in fig. 4), 
the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to perform at least the following (performing steps in fig. 5 in view of fig. 1-4): 
determine, by a source base station (source gNB 210 in fig. 5), based on at least one of a measurement report  received from a terminal device (502 in fig. 5) and a mobility trajectory of the terminal device (par. 0087, signal strength is higher, i.e., terminal device’s trajectory is towards the target gNB or a gNB, signal strength of source gNB is fading, it means that the trajectory of terminal device is moving away from the source gNB); 
send by the source base station at least one required context for the handover to the set of cells in the prepared cell list (Note: the set of cells does not exclude a cell; handover request from source gNB to target gNB in step 508 of fig. 5 and see par. 0085-0086 for considering to accept UE handover, it means that, early HO request from source gNB include at least ID of UE as a context); 
receive by the source base station acknowledgement from the set of cells (HO Ack in 512 of fig. 5); and
send by the source base station a handover command (HO command form source gNB to UE in step 514 of fig. 5).
Although Loehr does disclose: “a prepared cell list that includes a set of cells where the terminal device is capable of handover; a handover command that contains the prepared cell list to the terminal device, wherein the prepared cell list provides a capability for the terminal device to make a number of handovers in response to the terminal device being within a coverage area of the set of cells”, the call limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “a handover command that contains the prepared cell list to the terminal device”, recall that Loehr discloses handover command that identifies a target gNB (514 in fig. 5 and par. 0086). It’s to note that claim does not exclude a prepared cell list could be only one cell. Thus, the handover command from Loehr partially reads on the claim limitation. Further evidence for sending cell list could be seen in Jung. In particular, Jung teaches the handover command message from the source BS to the UE including a final cell list (S1710 in fig. 17 and par. 0181).
	Secondly, to consider the obviousness of the claim limitation “a prepared cell list that includes a set of cells where the terminal device is capable of handover; and wherein the prepared cell list provides a capability for the terminal device to make a number of handovers in response to the terminal device being within a coverage area of the set of cells”, it’s to note that claim does not specifically define what a capability for the terminal device is [for instance, RAT or distance or load or capacity or interference] and what are involved in a number of handovers. Moreover, Jung explains during handover, UE concurrently maintains connection to source gNB (par. 0087-0089). In particular, Jung teaches the UE for performing handover to the primary servicing cell and the secondary servicing cell from the final cell list received (S1715 in fig. 17 and par. 0182-0183).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr by providing a cell list in handover message as taught in Jung. Such a modification would have provided a cell list for a handover procedure in multiple component carrier system to select component carriers or a cell so that the equality of service would be accurately determined for a user equipment before handover as suggested in par. 0009-0010 of Jung.

Claim 40
Loehr, in view of Jung, discloses the apparatus of claim 36, wherein the apparatus further caused to perform at least the following: 
terminate, while the terminal device is within the coverage area of the set of cells (assume 105 in fig. 1 within a target cell’s coverage area when handover is performed as depicted in fig. 5 of Loehr), a next generation connection for the terminal device (Loehr, par. 0039, the mobile core network 130 in fig. 1 is 5G core, 5GC; and hence, the combined prior art renders the claim obvious).

Claim 41
Loehr, in view of Jung, discloses the apparatus of claim 36, wherein the at least one required context includes multiple contexts (it’s important to note that claim does not specifically define what are required to be context or what the context are; see TeNB sending Final Cell list CC 3, CC 4, CC5 in fig. 16 of Jung, and herein, contexts could be reasonably interpreted as CC 3-5; so does Tables 10-16 on pg. 9-11 of Jung), wherein each context is generated based on a path for the terminal device to reach a particular one of the set of cells from the source base station (Loehr, fig. 2 & 5; Jung, the information associated with cells in Tables 10-16 on pages 9-11 are contexts generated to reach the respective path to the corresponding cell; for these reasons, the combined prior art reads on the claim unless claim further recites what the context are).



Claim 44
Loehr, in view of Jung, discloses the apparatus of claim 36, wherein the prepared cell list comprises at least a source cell and a target cell (Loehr, source gNB and target gNB in fig. 2 & 5; final cell list in fig. 17 of Jung), and the source cell and its corresponding source base station have Xn connectivity to all other cells not formed by the source base station in the prepared cell list (Loehr, Xn connectivity between source gNB and target gNB in fig. 2A-B; see final cell list in fig. 17 in view of Tables 10-16 on pages 9-11 of Jung; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 50
	Claim 50 is an apparatus claim corresponding to method claim 12. All of the limitations in claim 50 are found reciting the structures for the same scopes of the respective limitations of claim 12. Accordingly, claim 51 is considered obvious by the same rationales applied in the rejection of claim 12 set forth above. Additionally, Loehr discloses an apparatus (UE in fig. 1-5), comprising: at least one processor (controller 305 in fig. 3); and at least one memory including computer program code (memory 310 in fig. 3), the at least one memory and the computer program code configured (300 in fig. 3 would be using memory to store instructions to performs steps in fig. 2 & 5), with the at least one processor, to cause the apparatus to perform (fig. 2 & 5).


9.	Claims 13 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Jung and Nylander et al. Pub. No.: US 2013/0084870 A1. 

Claim 13
Although Loehr, in view of Jung, does not disclose: “the method according to claims 12, wherein the handover complete message further includes a handover history of the terminal device of one or more handovers from the source base station to reach the at least one cell”, claim 13 is considered obvious by the rationale found in Nylander.
	Initially, to consider the obviousness of the claim limitations “the handover complete message further includes a handover history of the terminal device of one or more handovers from the source base station to reach the at least one cell”, recall that Loehr in view of Jung discloses the handover complete message (par. 0093 of Loehr) and that the UE sends a PDCP status report to the target gNB upon completing the handover (par. 0095 of Loehr). In particular, Nylander teaches sending UE history comprising information cell identifier, time spent in cell (par. 0069 and fig. 4d). Accordingly, one of ordinary skill in the art would have expected UE history to include in handover complete messaging in fig. 5 of Loehr.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing UE history in handover in a communication network as taught in Nylander to obtain the claimed invention as specified in the claim. Such a modification would have included UE history in handover process to detect toggling between cells so that a target cell could be selected for optimized handover performance as suggested in par. 0013-0014 of Nylander.

Claim 51
	Claim 51 is an apparatus claim corresponding to method claim 13. All of the limitations in claim 51 are found reciting the structures for the same scopes of the respective limitations of claim 13. Accordingly, claim 51 is considered obvious by the same rationales applied in the rejection of claim 13 set forth above.

10.	Claims 14, 42, 43, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Jung and Ryoo et al. Pub. No.: US 2016/0191471 A1. 

Claim 14
Loehr, in view of Jung discloses the method according to claim 12, wherein each prepared cell in the prepared cells list has multiple contexts (Loehr, context could be ID of gNB included in handover command in par. 0086; Jung, Tables 10-16 on pages 9-11 are context information cells, see final cell list in fig. 17 and par. 0181-0182), wherein each context is based on a path for the terminal device to reach a target cell from a source cell (Loehr, see path from UE to target gNB in fig. 5; Jung, as depicted in Tables 10-16 on pages 9-11 and explained in par. 0182-0183, context information such as carrier or frequency would vary, for instance, UE moves to target BS in fig. 1 in view of frequency or the band for each cell UE selects).
Although Loehr, in view of Jung, does not disclose: “generating by the terminal device a horizontally generated key in response to handover to one cell in a corresponding path to reach the target cell from the source cell, wherein each path requires a different horizontally generated key”, claim limitations are considered obvious by the rationale found in Ryoo.
	Initially, to consider the obviousness of the claim limitations “generating by the terminal device a horizontally generated key in response to handover to one cell in a corresponding path to reach the target cell from the source cell, wherein each path requires a different horizontally generated key”, recall that Loehr in view of Jung explains NAS signaling security, AS security control (par. 0041 of Loehr), storing security keys (par. 0079 of Loehr), security input for NAS provided by serving cell (par. 0091 and fig. 9 of Jung), and a change of security key (par. 0101 of Jung). In particular, Ryoo teaches generating a new security key based on a horizontal security key deviation (par. 00192-0193 and fig. 14; fig. 15 and par. 0205 also) and generating horizontal KeNB in response to RRC Connection Reconfiguration, i.e., path associated with handover (fig. 17B and par. 0229). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing security key generation as taught in Ryoo to obtain the claimed invention as specified in the claim. Such a modification would have provided a horizontal security key derivation to effectively generate and maintain a security key for a plurality of base stations connected to a single terminal in a wireless communication system so that dual connectivity could be securely maintained during handover without exposing personal information leaks, illegal billing and other security issues as suggested in par. 0010-0014 of Ryoo.

Claim 42
Although Loehr, in view of Jung, does disclose: “the apparatus of claim 36, wherein each path requires a different horizontally generated key for handover”, claim 42 is considered obvious by the following rationales.
	Initially, Loehr in view of Jung explains NAS signaling security, AS security control (par. 0041 of Loehr), storing security keys (par. 0079 of Loehr), security input for NAS provided by serving cell (par. 0091 and fig. 9 of Jung), and a change of security key (par. 0101 of Jung). In particular, Ryoo teaches generating a new security key based on a horizontal security key deviation (par. 00192-0193 and fig. 14; fig. 15 and par. 0205 also) and generating horizontal KeNB in response to RRC Connection Reconfiguration, i.e., path & handover (fig. 17B and par. 0229). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing security key generation as taught in Ryoo to obtain the claimed invention as specified in the claim. Such a modification would have provided a horizontal security key derivation to effectively generate and maintain a security key for a plurality of base stations connected to a single terminal in a wireless communication system so that dual connectivity could be securely maintained during handover without exposing personal information leaks, illegal billing and other security issues as suggested in par. 0010-0014 of Ryoo.
Claim 43
Loehr, in view of Jung, discloses the apparatus of claim 36, wherein the source base station sends each particular one of the set of cells a single context associated with the terminal (Loehr, HO command in 514 of fig. 5; Jung, final cell list in fig. 17 in view tables 10-16 on pages 9-11), and in response to the terminal device entering a specific cell of the set of cells (Loehr, in fig. 1, UE enters the target cell’s coverage area).
	Although Loehr, in view of Jung, does not disclose: “the terminal device is to generate a new security key unique for that specific cell using a security key that has been in use by the terminal device and the source base station”, claim limitations are considered obvious by the rationale found in Ryoo.
	Initially, Loehr in view of Jung explains NAS signaling security, AS security control (par. 0041 of Loehr), storing security keys (par. 0079 of Loehr), security input for NAS provided by serving cell (par. 0091 and fig. 9 of Jung), and a change of security key (par. 0101 of Jung). In particular, Ryoo teaches generating a new security key based on a horizontal security key deviation (par. 00192-0193 and fig. 14; fig. 15 and par. 0205 also) and generating horizontal KeNB in response to RRC Connection Reconfiguration, i.e., path associated with handover (fig. 17B and par. 0229). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing security key generation as taught in Ryoo to obtain the claimed invention as specified in the claim. Such a modification would have provided a horizontal security key derivation to effectively generate and maintain a security key for a plurality of base stations connected to a single terminal in a wireless communication system so that dual connectivity could be securely maintained during handover without exposing personal information leaks, illegal billing and other security issues as suggested in par. 0010-0014 of Ryoo.

Claim 48
Loehr, in view of Jung, discloses the apparatus of claim 36, wherein the source base station sends each particular one of the set of cells a single context associated with the terminal (Loehr, HO command in 514 of fig. 5; Jung, final cell list in fig. 17 in view tables 10-16 on pages 9-11), and in response to the terminal device entering a cell of the set of cells (Loehr, in fig. 1, UE enters the target cell’s coverage area).
Although Loehr, in view of Jung, does not disclose: “the terminal device is to generate a new security key using a security key that has been in use by the terminal device and the source base station”, claim limitations are considered obvious by the rationale found in Ryoo.
	Initially, Loehr in view of Jung explains NAS signaling security, AS security control (par. 0041 of Loehr), storing security keys (par. 0079 of Loehr), security input for NAS provided by serving cell (par. 0091 and fig. 9 of Jung), and a change of security key (par. 0101 of Jung). In particular, Ryoo teaches generating a new security key based on a horizontal security key deviation (par. 00192-0193 and fig. 14; fig. 15 and par. 0205 also) and generating horizontal KeNB in response to RRC Connection Reconfiguration, i.e., path associated with handover (fig. 17B and par. 0229). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing security key generation as taught in Ryoo to obtain the claimed invention as specified in the claim. Such a modification would have provided a horizontal security key derivation to effectively generate and maintain a security key for a plurality of base stations connected to a single terminal in a wireless communication system so that dual connectivity could be securely maintained during handover without exposing personal information leaks, illegal billing and other security issues as suggested in par. 0010-0014 of Ryoo.

Claim 52
	Claim 52 is an apparatus claim corresponding to method claim 14. All of the limitations in claim 52 are found reciting the structures for the same scopes of the respective limitations of claim 14. Accordingly, claim 52 is considered obvious by the same rationales applied in the rejection of claim 14 set forth above.

11.	Claims 45-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Jung and Lee et al. Pub. No.: US 2010/0240367 A1. 

Claim 45
Although Loehr, in view of Jung, does not disclose “the apparatus of claim 36, wherein the at least one required context retains validity as long as the terminal device is within the coverage area of the set of cells”, claim 45 is considered obvious by the following rationales.
	Firstly, Loehr in view of Jung discloses context (fig. 5 of Loehr and fig. 17 of Jung). In particular, Lee teaches that validity allocated to UE could be determined by TA in tracking area update (par. 0072-0073). Accordingly, one of ordinary skill in the art would have expected validity of Lee to be included in handover command or messaging of Loehr in view of Jung.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing cell reselection in wireless communication system as taught in Lee to obtain the claimed invention as specified in the claim. Such a modification would have provided validity to perform cell reselection in wireless communication system so that quality of signals or transmission quality won’t be degraded due to the movement of a user equipment  as suggested in par. 0004-00064 of Lee.

Claim 46
Loehr, in view of Jung, discloses the apparatus of claim 36, wherein the apparatus further caused to perform at least the following: initiating by the source base station a context release procedure towards the corresponding cell (Loehr, step 534 in fig. 5).
Although Loehr, in view of Jung, does not disclose “initiate by the source base station a validity timer for a corresponding one of the cells in the set of cells, and in response to the validity timer running for a given amount of time without the terminal device handing over to the corresponding cell”, the claim limitations are considered obvious by the following rationales.
	In particular, Lee teaches that the network defines a validity timer  (par. 0087) and the base station transmits a validity timer to UE (fig. 9 and par. 0096), and then, UE starts a validity timer to reselect a cell (see fig. 9 & 11). To meet the claim requirement, one of ordinary skill in the art would have expected target gNB in fig. 2 & 5 of Loehr to start a validity timer since use of known technique to improve similar device in the same way. See MPEP 2143, KSR Exemplary Rationale C.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing cell reselection in wireless communication system as taught in Lee to obtain the claimed invention as specified in the claim. Such a modification would have provided validity to perform cell reselection in wireless communication system so that quality of signals or transmission quality won’t be degraded due to the movement of a user equipment  as suggested in par. 0004-00064 of Lee.

Claim 47
Although Loehr, in view of Jung, does not disclose “the apparatus of claim 36, wherein the apparatus further caused to perform at least the following: provide, by the source base station, a timer duration to one or more cells in the set of cells, the timer duration to be used by the one or more cells to discard the at least one required context in response to the terminal device not initiating a handover to a corresponding one of the one or more cells before the timer duration expires”, claim 47 is considered obvious by the following rationales.
	In particular, Lee teaches that the network defines a validity timer  (par. 0087) and the base station transmits a validity timer to UE (fig. 9 and par. 0096), and then, UE starts a validity timer to reselect a cell (see fig. 9 & 11). Additionally, UE in Lee discards the inter-frequency or the inter-RAT priority information (par. 0092 and fig. 8) and the validity timer expiration explained in par. 0093-0094). For these reasons, one of ordinary skill in the art would have expected to combine Loehr in view of Jung with Lee to perform equally well to the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing cell reselection in wireless communication system as taught in Lee to obtain the claimed invention as specified in the claim. Such a modification would have provided validity to perform cell reselection in wireless communication system so that quality of signals or transmission quality won’t be degraded due to the movement of a user equipment  as suggested in par. 0004-00064 of Lee.

Claim 49
Loehr, in view of Jung, discloses the apparatus of claim 36, wherein the apparatus further caused to perform at least the following: provide by the source base station a resume identifier (Loehr, UE and source gNB exchange data or status via Xn interface explained par. 0088-0089 & 0092, and that is PDCP SDUs together with their SN, see fig. 2 & 5).
Although Loehr in view of Jung does not disclose “a determination that a temporary radio network temporary identifier is not reserved in a prepared cell”, claim limitation is considered obvious by the following rationales.
In fact, a use of RNTI is well-known in the art and evidence could be seen in Lee. In particular, Lee teaches a use of an RNTI for identifying a network  or a location area or a paging area (par. 0125).
 For these reasons, one of ordinary skill in the art would have expected Loehr in view of Jung and Lee to obtain the claimed invention since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify indicating status of transmitted data in handover procedure of Loehr in view of Jung by providing cell reselection in wireless communication system as taught in Lee to obtain the claimed invention as specified in the claim. Such a modification would have provided validity to perform cell reselection in wireless communication system so that quality of signals or transmission quality won’t be degraded due to the movement of a user equipment  as suggested in par. 0004-00064 of Lee.
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643